DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 5/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1-20.  All amendments have been fully considered.
The claims, with regards to the new amendments have been mapped below. 

Response to Arguments
Applicant presents arguments regarding claims 1-6, 8-13, 15-20.  All arguments have been fully considered. 
Applicant argues that the previously cited combination of references fail to disclose “"approve the update based on votes on the proposed change collected from the two or more authorized participant nodes [that are identified from a plurality of participant nodes of the blockchain network based on an access control policy ".  Examiner responds: Applicant provides no explanation as to why the limitations at issue do not read on the cited prior art.  I light of the amendments to the claims, Examiner provides a mapping of the new limitations with respect to the cited prior art.
Applicant further argues that, “the mere fact that approvers can approve a modified document does not disclose or suggest, "approve the update based on votes on the proposed change collected from the two or more authorized participant nodes [that are identified from a plurality of participant nodes of the blockchain network based on an access control policy", as recited by claim 1.” Examiner responds: The approval for the modification must by communicated by the associated parties.  In this case, the approval can be interpreted as being votes.  Specifically, once the document has been finalized, the approvers will be notified. Ansari para. 0064. The approvers may approve, reject, or discard the transaction, which commits the finalized/updated version to the ledger. Ansari para. 0065.  Applicant’s arguments are unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 2, 9, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 3, 10, and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 4, 11, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 5, 12, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 6, 13, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 7, 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1) in view of Voell (U.S. Pat. App. Pub. 2017/0289111 A1).
The independent claims of the application differs from claim 1 of the conflicting application in that the conflicting application is lacking document segments having restricted access, and sending the notification to the participant nodes authorized to view the document. The elements and limitations not found in the conflicting application are readily found in the identified Ansari reference.  The present claims are obvious in view of the reference.
One would be motivated to combine the elements because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, the claims are not patentably distinct from each other. This is a nonstatutory double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Manian (U.S. Pat. App. Pub. 2017/0243193 A1) in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1, cited in IDS filed 4/11/2021).
Regarding claims 1, 8, and 15, Manian discloses: a document server of a blockchain network, the document server comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to: receive a document from a document owner node of the blockchain network, the document containing a segment having access restricted to two or more authorized participants nodes that are identified from a plurality of participant nodes of the blockchain network based on an access control policy (documents are received by parties other than the originating party. Manian para. 0009. Document sharing is selective in that only a portion of the document is to be shared while the remainder of the document must be kept private. Manian para. 0010. Documents consist of several information content elements to be controlled. Manian paras. 0045 and 0050.); split the document into a plurality of ledger entries to be stored in a blockchain, wherein a ledger entry, of the plurality of ledger entries, comprises the segment (the commitment to a document consists of elements made up of distinct components inside a distributed ledger referred to a element proofs. Manian para. 0050.).
Manian does not disclose: update the ledger entry based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes; approve the update based on votes on the proposed change collected from the two or more authorized participant nodes; and commit the updated ledger entry to the blockchain based on the approval of the update.
However, Ansari does disclose: update the ledger entry based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes (after editing, the system determines that the document no longer being edited and then finalizes the document, which causes the creation and submission of another blockchain transaction by the system to the blockchain. Ansari para. 0062. The finalized document is incorporated into the blockchain. Ansari para. 0062.); approve the update based on votes on the proposed change collected from the two or more authorized participant nodes; and commit the updated ledger entry to the blockchain based on the approval of the update (once the document has been finalized, the approvers will be notified. Ansari para. 0064. The approvers may approve, reject, or discard the transaction, which commits the finalized/updated version to the ledger. Ansari para. 0065.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the proving the validity of documents and elements in documents using a distributed blockchain ledger of Manian with a distributed blockchain commitment architecture requiring voting by a plurality of authorized nodes based upon the teachings of Ansari. The motivation being to allow secure recording of sensitive information for dissemination directly to selected parties part of the blockchain. Ansari para. 0005.
Regarding claims 2, 9, and 16, Manian in view of Ansari discloses the limitations of claim 1, claim 8, and claim 15, respectively: wherein the processor is further configured to; determine, for the plurality of the participant nodes, view access and edit access for the segment (the system determines from the signature requirement the unlocking of the contract for viewing and changing by intended recipients. Ansari paras. 0037 and 0055.).
Regarding claims 3, 10, and 17, Manian in view of Ansari discloses the limitations of claim 1, claim 8, and claim 15, respectively: wherein the processor is further configured to, receive a consensus method for reconciliation of the proposed change from the document owner (a submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors. Ansari para. 0037.).
Regarding claims 4, 11, and 18, Manian in view of Ansari discloses the limitations of claim 3, claim 10, and claim 17, respectively: wherein the processor is further configured to; assign the two or more authorized participant nodes to vote on the proposed change (a submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized. Ansari paras. 0037 and 0064.).
Regarding claims 5, 12, and 19, Manian in view of Ansari discloses the limitations of claim 4, claim 11, and claim 18, respectively: wherein the processor is further configured to; record a ledger entry on the blockchain when a consensus on the proposed change is not reached by the two or more authorized participant nodes  (if an approver votes to reject, i.e. a consensus on the document change is not reached, then the a blockchain transaction is generated. Ansari paras. 0065-0066.).
Regarding claims 6, 13, and 20, Manian in view of Ansari discloses the limitations of claim 1, claim 8, and claim 15, respectively: wherein the processor is further configured to execute a smart contract to restrict access to the segment (a submitter, i.e. document owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract. “ The approvers are thus restricting access to segments of the document to those approvers specified by the owner. The owner can also specify intended recipients restricted to access only after approval. Ansari para. 0037.).

Claims 7, 14 rejected under 35 U.S.C. 103 as being unpatentable over Manian in view of Ansari in view of Voell (U.S. Pat. App. Pub. 2017/0289111 A1).
Regarding claims 7 and 14, Manian in view of Ansari discloses the limitations of claim 1 and claim 8, respectively. Manian in view of Ansari does not disclose: wherein the processor is further configured to; convert the ledger entry into a blob prior to storage on the blockchain.
However, Voell does disclose: wherein the processor is further configured to; convert the ledger entry into a blob prior to storage on the blockchain  (smart contact payload elements are encapsulated into an encrypted blob and a hash digest, which may be a reference to the actual payload stored in the key manager. Voell paras. 0042-0043.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the proving the validity of documents and elements in documents using a distributed blockchain ledger of Manian with converting ledger data into blobs prior to storage on the blockchain based upon the teachings of Voell. The motivation being for the user to be able to provide cryptographically that the payload data they receive matches the hash digest. Voell para. 0043.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gollogly (US 2019/0311147 A1, published Oct. 10, 2019), certain portions of a document are identified and protect as being highly sensitive based upon permissions stored in a blockchain; Chow (US 10,163,080 B2, issued Dec. 25, 2018), distributed ledger blocks and a rules data base used to authorize editing and modification of documents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494